DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-23 are pending in the application, with Claims 1, 13, and 19 being the independent claims. Claims 1, 2, 3, 10, 13, 14, and 19-23 are amended.

Response to Arguments

Applicant's amendments and remarks filed on 12/22/2020, have been fully considered but were not found to be persuasive because the Examiner applied new references to reject amended claims in this office action, which goes beyond the scope of references that were previously relied upon, therefore, this office action is based a new ground of rejection. Applicant is advised to review updated mappings of claim limitations of relevant sections. 

In light of the amendments, the 35 U.S.C. § 101 rejection to Claims 19-23 have been withdrawn and this office action is made final.


Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, 9, 11, 13, 16, 17, 18, 19, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 20170286525 A1, hereinafter Li in view of Glommen, US 8,805,946 B1 hereinafter, Glommen and further in view of US 2009/0248714, Liu

As per claim 1, (Currently Amended) A method, comprising: providing, by a computing device, a graphical user interface (GUI) comprising a first button for adding a first data source and a second button for adding a second data source, wherein the first and second data sources comprise customer records related to a same customer; 
Li discloses a method of creating a user control interface related to data sources of a data input and query system
(Li [0235] FIG. 18 illustrates a block diagram for a method of a user control interface related to data sources of a data input and query system (e.g., “adding a first data source and a second button for adding a second data source”). Process 1800 begins at block 1810. In an embodiment, a user interface display, presentation, screen, page, or the like, of an introductory nature may be displayed as part of the processing of block 1810.
Li [0225] lines REST URL component 2222 is shown to include a label and an interactive element enabling a user to specify the URL location of the REST interface that may be exercised to get data from the data source. REST method component 2224 is shown to include a label and an interactive element (e.g. a combo box with a drop-down list) enabling a user to specify a method of the REST interface to exercise)

providing, by the computing device, a view of a first data schema and a second data schema in the GUI, wherein the first data schema comprises at least one object from the first or the second data source and wherein the second data schema is a canonical data model of the customer records; 

Li discloses a method for mapping of one or more fields (e.g., “customer records”) in a canonical, model-based (e.g., “data schema is a canonical data model”), or the like, through an interactive user interface (e.g., “data schema in the GUI”) that enables a user to view, change, delete, or otherwise interact with information that controls mapping data source data (e.g., “at least one object from the first or the second data source”):
(Li, [0246]: “At block 1820, information that controls DIQ recognition or processing for data normalization is processed. In one embodiment, the processing of block 1820 may include the presentation of an interactive user interface that enables a user to view, change, delete, or otherwise interact with information that controls mapping data source data (e.g., a field extracted according to the extraction model) to an identification, representation, scale, or the like, that is normalized, standardized, canonical, model-based, or the like. In an embodiment, information presented in the interactive user interface may include automatically generated computer mappings of one or more fields, for example, possibly for user viewing, confirmation, or editing.”)

and mapping, by the computing device in the GUI with a visual logic connector, the at least one object of the first data schema to at least one object of the second data schema.  

Li discloses a method of configuring user interface with proactive monitoring tree (e.g., “the GUI with a visual logic connector”), which enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities. As an example, node-expansion operations are illustrated in [FIG. 9C], wherein nodes 933 and 934 are selectively expanded to subtree structures (e.g., “at least one object of the first data schema to at least one object of the second data schema”)
 
  
    PNG
    media_image1.png
    683
    1239
    media_image1.png
    Greyscale

(Li [0187] The SPLUNK® APP FOR VMWARE® additionally provides various visualizations to facilitate detecting and diagnosing the root cause of performance problems. For example, one such visualization is a "proactive monitoring tree" that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system. This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems). Example node-expansion operations are illustrated in FIG. 9C, wherein nodes 933 and 934 are selectively expanded. Note that nodes 931-939 can be displayed using different patterns or colors to represent different performance states, such as a critical state, a warning state, a normal state or an unknown/offline state. The ease of navigation provided by selective expansion in combination with the associated performance-state information enables a user to quickly diagnose the root cause of a performance problem.)

With respect to claim 1, Li does not explicitly discloses a method of adding permission control to the data sources:

receiving, by the computing device, a first permission to add the first data source and a second permission to add the second data source; 

However, Li in view of Liu discloses a method of configuring Portal subsystem 150 for providing user permission settings to determine whether users have permission to access certain global and/or local data, (e.g., “first permission to add the first data source and a second permission to add the second data source”) or to determine the specific global and/or local data accessible (e.g., “data source”) to users:
(Liu [0051] External access to global data and/or local data may be based on permissions settings maintained by portal subsystem 150. Permissions settings may be stored in portal subsystem 150, data store 140, or at an external location. Portal subsystem 150 may access and use permission settings to determine whether users have permission to access certain global and/or local data, or to determine the specific global and/or local data accessible to users. This allows portal subsystem 150 to selectively provide users or groups of users with access to different sets of global and/or local data in accordance with the permissions settings.)

Thus, one of ordinary skill in the art would have motivated to use teachings of Liu into the system of Li because configuring Portal subsystem to provide different level of user access to the data sources would improve security of system. 

Moreover, Li does not explicitly discloses a method of creating a graphical user interface button for adding data sources:

a graphical user interface (GUI) comprising a first button for adding a first data source and a second button for adding a second data source

However, Li in view of Glommen discloses a method of using a button for adding a data source with a graphical user interface (e.g., “a first button for adding a first data source and a second button for adding a second data source”): 
(Glommen, [FIG. 23] element 2302, col. 22, lines 3-6: “A button 2302 is provided for adding a data source. Upon selection of this button, a row can be added to the user interface 2300. Data inserted in the new row can be saved in computer storage, such as in a database.”)

Thus, it would have been obvious to one of ordinary skill in the art to use the teaching of Glommen, e.g., configuring a system with a method of using a button for adding a data source with a graphical user interface, integrating into the system of Li for configuring data sources (See Li, FIG.2, element 202) to enable data intake and query system because it allows user to setup or change data sources conveniently through GUI, which enhance user experience of using the system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Glommen and Liu into the system of Li because, they are analogous art as being directed to the same field of endeavor, the method of data intake and query systems, and more particularly, to the control of related systems.

Claims 2, 3, 14, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glommen, further in view of Liu and Ennis, US 2011/0055289, hereinafter Ennis.

As per claim 2, (Currently Amended) The method of claim 1, further comprising: displaying, by the computing device, a value on the visual logic connector to indicate a quantity of mapped customer records between the at least one object of the first data schema and the at least one object of the second data schema. 
Li and combined reference does not explicitly teach a method of a value on the visual logic connector to indicate a quantity of mapped records between two different object of data schema.
However, Li in view of Ennis discloses a method of creating canonical model describing “List” composite object with visual connectors to illustrate relationship with other child objects with UnitQuantity attributes record (e.g., “indicate a quantity of mapped customer records”) within the objects, wherein the ListLink object (e.g., “a visual connector”) has UnitQuantity attributes with a value mapped between parent and child components. (e.g., “a value on the visual logic connector to indicate a quantity of mapped customer records”)
(Ennis [0254] FIG.15 illustrates an example of how a "List" Composite Object is associated via "ListLink" data structures with the child Component Objects that comprise the Composite Object. "InstLink" and "InstLink:Link" data structures have an analogous relationship. The way UnitQuantity attributes quantity, unit_string and unit_system are represented has been abbreviated to allow a more compact, readable representation.)

Thus, one of ordinary skill in the art would have motivated to use teachings of Ennis, a method of creating a link describing the related quantity between the parent and child relationship because it makes easier to identify most important attribute for creating the canonical model, which enhanced user experience by reducing the number of data translations and maintenance effort because adoption of a comprehensive enterprise interfacing to message-based integration improves a decision-making steps on analyzing messages between endpoints.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ennis into the system of Li and combined because, they are analogous art as being directed to the same field of endeavor, the method of canonical data modeling systems.
 
As per claim 3,  (Currently Amended) The method of claim 1, further comprising: providing, by the computing device, a single entity view of the at least one object of the second data schema, wherein the single entity view includes customer records from the first and second data sources related to the same customer.

     
    PNG
    media_image2.png
    658
    771
    media_image2.png
    Greyscale

Li and combined reference does not explicitly teach a method of configuring canonical model with a single entity view including records from the first and second data sources related to the same record.
However, Ennis discloses a method of creating LinkLink object including an attribute (record) describing UnitQuantity of parent (e.g., “first data source”) and child (e.g., “second data source”)) object (See Ennis, FIG. 15)
Thus, one of ordinary skill in the art would have motivated to use teachings of Ennis, a method of creating a link describing the related quantity between the parent and child defining the relationship associate with the UnitQuantity with the link, which completes the description of canonical model for illustrating the relationship.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ennis into the system of Li and combined because, they are analogous art as being directed to the same field of endeavor, the method of canonical data modeling systems.

Claims 4, 15, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glommen, further in view of further in view of Liu and Jensen et al., US 8,838,652 B2, hereinafter Jensen.

As per claim 4, (Original) The method of claim 3, wherein providing a single entity view comprises: transforming the at least one object of the first data schema based on a plurality of formatting rules; 
Li discloses a method of using extraction rules to extract values (e.g., “transforming”) for the fields associated with a field or data being searched, (e.g., “at least one object of the first data schema”) where regex may be used to specify how to extract values (e.g., “based on a plurality of formatting rules”) for the relevant fields and instructs for deriving a field value by performing a function on a character string or value retrieved by the extraction rule:
(Li [0130] In response to receiving the search query, search head 210 uses extraction rules to extract values for the fields associated with a field or fields in the event data being searched. The search head 210 obtains extraction rules that specify how to extract a value for certain fields from an event. Extraction rules can comprise regex rules that specify how to extract values for the relevant fields. In addition to specifying how to extract field values, the extraction rules may also include instructions for deriving a field value by performing a function on a character string or value retrieved by the extraction rule. For example, a transformation rule may truncate a character string, or convert the character string into a different data format. In some cases, the query itself can specify one or more extraction rules.)
  
Li and combined reference does not explicitly teach:

determining a match between the at least one object of the first data schema and the at least one object of the second data schema based on a plurality of matching rules; and updating the at least one object of the second data schema as a master record of the at least one object of the first data schema based on a plurality of updating rules.  
However, Li in view of Jensen discloses a techniques for creating a data analysis report by matching first patterns associated with the first data source to other second patterns associated with the second data source in response to matching rules, wherein the first and second schemas are used for detecting data types and patterns for the data types in both the data sources:
(Jenson col. 1, lines 47-58: “In various embodiments, techniques for application data scrubbing, reporting, and analysis are presented. More specifically and in an embodiment, a method is provided for data analysis. A first schema for a first data source and a second schema for a second data source are acquired. The first and second schemas are used for detecting data types and patterns for the data types in both the data sources. Next, some first patterns associated with the first data source are matched to other second patterns associated with the second data source in response to matching rules. Finally, a report is generated that identifies the matched first patterns of the first data source to the second patterns of the second source.”)

Thus, it would have been obvious to one of ordinary skill in the art to use the teaching of Jensen, because it allows merge data from multiple sources into single platform and create a new relationship among the multiple data sources for further data analysis, improving analyzing data.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jensen into the system of Li and combined references because, they are analogous art as being directed to the same field of endeavor, the method and system of data management and analysis.

As per claim 5, The method of claim 1, further comprising: managing, by the computing device, the at least one object of the second data schema in response to a data management request.

Li discloses a method of providing interactive (e.g., “.. in response to..”) user interface for configuring control information (e.g., “data management request”) related to field extraction for controlling DIQ operations during input and search (e.g. late binding schema)
(Li [0245] lines 1-10: “At block 1818, information that controls field extraction operations of the DIQ is processed. As is possible in an embodiment for other TA configuration and control information, the field extraction control information processing of block 1818 may be relevant to controlling DIQ operations during input (e.g. indexing) and search (e.g. late binding schema). In an embodiment, the processing of block 1818 may present an interactive user interface for configuring control information related to field extraction for the TA.”)  

As per claim 6, The method of claim 5, wherein the data management request is submitted by a requestor.  

Li discloses a method of configuring common information model management facility of a DIQ system that is interactive with users to accept user input such as a drop-down selection box enabling the user to indicate the selection of field associated with a data model designated at 2942:
(Li [0281] Normalized data area 2924 may be interactive and may include, for example, a drop-down selection box 2942 enabling the user to indicate the selection of a data model having normalization data related to one or more fields in the model. The model may be part of a common information model (CIM) and/or common information model management facility of a DIQ system. Data model component 2944 may be interactive and may include, for example, a drop-down selection box enabling the user to indicate the selection of field associated with a data model designated at 2942. Values appearing for interface components 2942 and 2944 may be default values or may be values determined as the result of an earlier user interaction, in an embodiment.)

As per claim 7, The method of claim 5, wherein the data management request is submitted by a system recommendation.  

Li discloses a method of configuring system to generate a recommended name (e.g., “submitted by a system”) for the technology adapter (TA) and possibly presenting it to the user (e.g., “data management request”) for confirmation or change:
(Li [0242] The processing of block 1812 in one embodiment may include presenting a user interface that enables a user to indicate or specify an identifier, name, or title, for a technology adapter (TA), and to capture the identification indicated by the user. The processing of block 1812 in one embodiment may include automatically generating a recommended name for the TA and possibly presenting it to the user for confirmation or change.)
US 20180232404 A1
As per claim 8, The method of claim 1, wherein providing a GUI comprising the second button for adding the second data source, the second data source being a third party data source.  

Li discloses a method of allowing system forwarding of data from a third-party system (e.g., “the second data source being a third party data source”):
(Li [0108] The SPLUNK® ENTERPRISE system allows forwarding of data from one SPLUNK® ENTERPRISE instance to another, or even to a third-party system. SPLUNK® ENTERPRISE system can employ different types of forwarders in a configuration.)

As per claim 9, The method of claim 8, wherein receiving the second response via the second button to add the third part data source through an application program interface (API).  

Li discloses a method of using radio button to select an option of Rest API based modular input:
(Li [0253] lines 16-26: “Data input option area is shown to include 3 input option list entry components 2112, 2114, and 2116. An option list entry component such as 2112, for example, is shown to include a selection indicator component (radio button 2122), an input option title 2124, and an input option description 2126. The 3 selection indicator components (radio buttons) 2122, 2132, and 2142 correspond to supported input options of the embodiment: "Rest API based modular input", "Shell command based modular input", and "Customized modular input", respectively.”)

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glommen, further in view of further in view of Liu and Lennon et al.  US 2004/0015783 A1, hereinafter Lennon.

As per claim 10, (Currently Amended) The method of claim 1, further comprising: displaying, by the computing device, a mapping of a category of data sources to the same customer, wherein the category visually displaying the quantity of data sources in the category. 

Li does not explicitly discloses a method of mapping of a category of data sources the same a customer, wherein the category visually displaying the quantity of data sources in the category.

However, Li in view of Lennon discloses a method of retrieving a name and displaying it in the GUI panel  and source data components may be selected to be involved in the mapping (e.g., “a mapping of a category of data sources”). For example, the name of the target data component is shown in a text field 701 “MyName” (e.g., the same customer”) which associated with a "Presentation" button 702 and a "Defn" button 703 wherein, the "Presentation" button 702 can be used to view or edit presentation details for data conforming to the target data component (e.g., “wherein the category visually displaying the quantity of data sources in the category”)

    PNG
    media_image3.png
    1075
    1449
    media_image3.png
    Greyscale

(Lennon [0159] lines 6-16: “For example, if the data sources were being accessed over the Internet 101 and Internet access was being provided by a slow modem (e.g. 1116), then fewer examples might be retrieved. The retrieved examples are then added in step 510 to an example list, which is displayed as the list 720 in the GUI 700 of FIG. 7A. In the case of the initializing source data component, the retrieved examples represent the initial example list. As further source data components are selected to be involved in the mapping, example data are added to the end of each example in the list.”
Lennon [0180] “The GUI used by the preferred arrangement to perform a mapping, is described now with reference to FIGS. 7A, 7B and 7C. It will be appreciated that, in the field of GUI's, the term "button" is colloquial name for an icon that is user selectable, for example using the mouse 1103. The name of the target data component is shown in a text field 701. Associated with the target data component field 701 is a "Presentation" button 702 and a "Defn" button 703. The "Presentation" button 702 can be used to view or edit presentation details for data conforming to the target data component. This functionality is discussed later in more detail. The "Defn" button 703 enables the user to edit the type definition information for the target. In a simple implementation, the user may directly edit the XML Schema text for the definition of the target element”)
      
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lennon into the system of Li and combined references because, it improves user experience on understanding the relationship among the multiple data sources based on visual description presented in the mapping workspaces and panel.

As per claim 11, (Original) The method of claim 10, further comprising: displaying, by the computing device, a total record and a unique record for the first and the second data sources.  

Li discloses a method of configuring GUI to view statistics produced by filtering the search results by the product name, (e.g., “a unique record”) finding all occurrences of a successful purchase in a field within the events and generating a total of the number of occurrences. A sum of the total sales (e.g., “a total record”) is displayed in column 1405:
(Li [0155] lines 13-18: “A count of the number of successful purchases for each product is displayed in column 1404. This statistics may be produced by filtering the search results by the product name, finding all occurrences of a successful purchase in a field within the events and generating a total of the number of occurrences. A sum of the total sales is displayed in column 1405, which is a result of the multiplication of the price and the number of successful purchases for each product.”)

    PNG
    media_image4.png
    1086
    1925
    media_image4.png
    Greyscale



Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glommen, further in view of further in view of Liu and Doan et al., US 20050060647 A1, hereinafter Doan.

As per claim 12, (Original) The method of claim 1, further comprising: displaying, by the computing device, a plurality of records in response to a search request, wherein each of the plurality of records displays corresponding data source.  

Li does not explicitly discloses a method of displaying search results by each of the plurality of records displays corresponding data source.
However, Li in view of Doan discloses a method of configuring the data browsing application presenting data views with datamarks containing items (e.g., “each of the plurality of records”), with each terminal item being associated with a URI (e.g., “displays corresponding data source”):
(Li [0212] The preferred method of presenting data views in the data browsing application 120 is now described. In this method, the user works in a GUI environment 1200 displayed by the data browsing application 120 upon the video display 1114 as depicted in FIG. 12A. On the left of the GUI 1200 is a datamarks panel 1205. Datamarks are similar to the web browser bookmark concept, in that a datamark represents a link to useful information. Preferably the datamarks panel 1205 is a tree containing items, with each terminal item being associated with a URI. In alternative arrangements, the datamarks panel 1205 may be implemented as a simple list. The URI may correspond to a data source or a previously created data view. In the preferred arrangement, data sources comprise XML documents and data servers.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Doan into the system of Li and combined because, it improves user experiences on quickly identifying sources of data being used for data analysis.

As per claim 13,   (Currently Amended) A system, comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: provide a graphical user interface (GUI) comprising a first button for adding a first data source and a second button for adding a second data source, wherein the first and second data sources comprise customer records related to a same customer; receive a first 

Claims 13 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 14, (Currently Amended) The system of claim 13, wherein the at least one processor is further configured to: provide a single entity view of the at least one object of the second data schema, wherein the single entity view includes customer records from the first and second data sources related to the same customer.  

Claims 14 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 15, (Original) The system of claim 14, wherein providing the single entity view comprises: transform the at least one object of the first data schema based on a plurality of formatting rules; determine a match between the at least one object of the first data schema and the at least one object of the second data schema based on a plurality of matching rules; and update the at least one object of the second data schema as a master record the at least one object of the first data schema based on a plurality of updating rules.  

Claims 15 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 16, (Original) The system of claim 13, wherein the at least one processor is further configured to: manage the at least one object of the second data schema in response to a data management request. 

Claims 16 is analogous to claim 5 and is rejected under the same rationale as indicated above.
 
As per claim 17,  (Original) The system of claim 13, wherein providing a GUI comprising the second button for adding the second data source, the second data source being a third party data source.  

Claims 17 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 18, (Original) The system of claim 17, wherein receiving the second response via the second button to add the third party data source through an application program interface (API). 

Claims 18 is analogous to claim 9 and is rejected under the same rationale as indicated above.
 
As per claim 19, (Currently Amended) A tangible non-transitory computer-readable device having instructions stored thereon that, when executed by a computing device, causes the computing device to perform the operations comprising: providing a graphical user interface (GUI) comprising a first button for adding a first data source and a second button for adding a second data source, wherein the first and second data sources comprise customer records related to a same customer; receiving a first 

Claims 19 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 20, (Currently Amended) The tangible non-transitory computer-readable device of claim 19, further comprising: providing a single entity view of the at least one object of the second data schema, wherein the single entity view includes customer records from the first and second data sources related to the same customer.  

Claims 20 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 21, (Currently Amended) The tangible non-transitory computer-readable device of claim 19, wherein providing the single entity view comprises: transforming the at least one object of the first data schema based on a plurality of formatting rules; determining a match between the at least one object of the first data schema and the at least one object of the second data schema based on a plurality of matching rules; and updating the at least one object of the second data schema as a master record of the at least one object of the first data schema based on a plurality of updating rules.  

Claims 21 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 22, (Currently Amended) The tangible non-transitory computer-readable device of claim 19, further comprising: managing, by the computing device, the at least one object of the second data schema in response to a data management request. 

Claims 22 is analogous to claim 5 and is rejected under the same rationale as indicated above.
 
As per claim 23, (Currently Amended) The tangible non-transitory computer-readable device of claim 19, wherein providing a GUI comprising the second button for adding the second data source, the second data source being a third party data source.   

Claims 23 is analogous to claim 8 and is rejected under the same rationale as indicated above.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

SYSTEMS AND METHODS FOR PROVIDING TEMPLATE BASED OUTPUT MANAGEMENT (US 2007/0282616, Brunswig et al.) - Methods and apparatus, including computer program products, providing template based output management for building flexible blocks of business systems.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

 /HOSAIN T ALAM/ Supervisory Patent Examiner, Art Unit 2154